Appeal by defendant from a judgment of County Court, Nassau County, rendered August 12, 1976, convicting him of murder in the second degree, robbery in the first degree, and burglary in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Upon motion of defendant’s and codefendant’s counsel, their two indictments were consolidated for joint trial, even though the codefendant was indicted on two counts for which defendant was not indicted. All the charges arose out of the same criminal transaction (CPL 40.10, subd 2), and hence were joinable (CPL 200.20, subd 2, par [a]). Whether the consolidation was discretionary is immaterial inasmuch as both defendants insisted on consolidation. When a defendant moves for consolidation, he waives his right to challenge the consolidation on appeal (see People v Lopez, 59 AD2d 767; People v Minor, 49 AD2d 828). Defendant asserts that the decision by counsel to move for a joint trial was so ill advised as to deny him the right to the effective assistance of counsel. We disagree. The tactic of moving for consolidation was a reasonable one under the circumstances of this case. We *676have considered defendant’s remaining contentions and find them to be lacking in merit. Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.